





 
 




 








HALLIBURTON ANNUAL PERFORMANCE PAY PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2019










--------------------------------------------------------------------------------






INDEX


Page No.
Article I PURPOSE                                            1
Article II DEFINITIONS                                        1
2.1    Definitions                                            1
2.2    Number                                            4
2.3    Headings                                            4
Article III PARTICIPATION                                        4
3.1    Participants                                            4
3.2    Partial Plan Year Participation                                4
3.3    No Right to Participate                                    5
3.4    Plan Exclusive                                        5
3.5    Consent to Dispute Resolution                                5
Article IV ADMINISTRATION                                    5
Article V REWARD DETERMINATIONS                                6
5.1    Performance Measures                                    6
5.2    Performance Requirements                                    6
5.3    Reward Determinations                                    6
5.4    Reward Opportunities                                    6
5.5    Discretionary Adjustments                                    6
5.6    Discretionary Bonuses                                    6
Article VI DISTRIBUTION OF REWARDS                                6
6.1    Form and Timing of Payment                                6
6.2    Elective Deferral                                        7
6.3    Tax Withholding                                        7
Article VII TERMINATION OF EMPLOYMENT                            7
7.1    Termination of Service During Plan Year                            7
7.2    Termination of Service After End of Plan Year But Prior to the Payment
Date        7
Article VIII RIGHTS OF PARTICIPANTS AND BENEFICIARIES                8
8.1    Status as a Participant or Beneficiary                            8
8.2    Employment                                            8
8.3    Nontransferability                                        8


i

--------------------------------------------------------------------------------





8.4    Nature of Plan                                        8
Article IX CORPORATE CHANGE                                    9
Article X AMENDMENT AND TERMINATION                            9
Article XI MISCELLANEOUS                                    9
11.1    Governing Law                                        9
11.2    Severability                                            9
11.3    Successor                                            9
11.4    Section 409A of the Code                                    9
11.5    Effective Date                                     10


ii

--------------------------------------------------------------------------------






HALLIBURTON
ANNUAL PERFORMANCE PAY PLAN
The Compensation Committee of Directors of Halliburton Company, having
heretofore established the Halliburton Annual Performance Pay Plan (formerly
known as the Annual Reward Plan), pursuant to the provisions of Article X of
said Plan, hereby amends and restates said Plan to be effective in accordance
with the provisions of Section 11.5 hereof.
Article I
PURPOSE
The purpose of the Halliburton Annual Performance Pay Plan (the “Plan”) is to
reward management and other key employees of the Company and its Affiliates for
improving financial results which drive the creation of value for shareholders
of the Company and thereby, serve to attract, motivate, reward and retain high
caliber employees required for the success of the Company. The Plan provides a
means to link total and individual cash compensation to Company performance, as
measured by Cash Value Added (“CVA”), a demonstrated driver of shareholder
value, and, where appropriate, additional performance measures which drive CVA.
Article II
DEFINITIONS
2.1    Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
“Administrative Committee” shall mean administrative committee appointed by the
Compensation Committee to administer certain aspects of the Plan.
“Affiliate” shall mean a Subsidiary of the Company or a division or designated
group of the Company or a Subsidiary.
“Base Salary” shall mean the base salary of a Participant in effect on January 1
of a Plan Year.
“Beneficiary” shall mean the person, persons, trust or trusts entitled by Will
or the laws of descent and distribution to receive the benefits specified under
the Plan in the event of the Participant’s death prior to full payment of a
Reward.
“Board of Directors” shall mean the Board of Directors of the Company.
“Cause” shall have the meaning set forth in the Participant’s Employment
Agreement, or, if there is no Employment Agreement or the Employment Agreement
does not define “Cause,” “Cause” shall mean (i) conduct involving fraud or
misuse of the funds or other property of the Company, (ii) gross negligence or
willful misconduct in the performance of duties, (iii) indictment


1

--------------------------------------------------------------------------------





of a felony, or a misdemeanor involving moral turpitude or (iv) material
violation of Company policy, including the Company’s Code of Business Conduct.
“CEO” shall mean the Chief Executive Officer of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of Directors of the Company,
appointed by the Board of Directors from among its members, no member of which
shall be an employee of the Company or a Subsidiary.
“Common Stock” shall mean the common stock, par value $2.50 per share of
Halliburton Company.
“Company” shall mean Halliburton Company and its successors.
“Company CVA” shall mean CVA calculated on a consolidated basis.
“Corporate Change” shall have the meaning ascribed thereto under the Stock and
Incentive Plan.
“CVA” shall mean net operating profit after tax less a capital charge,
calculated in accordance with the criteria and guidelines set forth in the
Corporate Policy entitled “Cash Value Added (CVA),” as in effect at the time any
such calculation is made.
“CVA Drivers” shall mean such additional performance measures (either objective
or subjective) as may be approved by the CEO from time to time to reinforce key
operating and strategic goals important to the Company and its business units.
Particular CVA Drivers may vary from business unit to business unit and from
Participant to Participant within a particular business unit as deemed
appropriate according to the needs of the applicable business unit.
“Dispute Resolution Program” shall mean the Halliburton Dispute Resolution Plan.
“Employment Agreement” shall mean a written and active executive agreement
between the Company, Halliburton Energy Services, Inc. or Halliburton Worldwide
Resources, LLC and a Participant who is an Officer, and addressing the terms and
conditions of the Participant’s employment, and shall include such agreements
pertaining to at-will employment.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Good Reason” shall have the meaning set forth in the Participant’s Employment
Agreement. If a Participant does not have an Employment Agreement or a
Participant’s Employment Agreement does not define “Good Reason” or a similar
voluntary constructive termination right, such Participant shall not have a
right to terminate for Good Reason under this Plan.
“Key Employees” shall mean regular, full‑time employees of the Company or an
Affiliate below the Officer level.


2

--------------------------------------------------------------------------------





“Officer” shall mean employees who are classified by the Company in an executive
level job code.
“Participant” shall mean any active employee of the Company or an Affiliate who
participates in the Plan pursuant to the provisions of Article III hereof. An
employee shall not be eligible to participate in the Plan while on a leave of
absence.
“Participant Category” shall mean a grouping of Participants determined in
accordance with the applicable provisions of Article III.
“Payment Date” shall mean, with respect to a particular Plan Year, March 15, or
such earlier date as determined by the Committee, of the year next following the
end of such Plan Year.
“Performance Goals” shall mean, for a particular Plan Year, established levels
of applicable Performance Measures.
“Performance Measures” shall mean the criteria used in determining Performance
Goals for particular Participant Categories, which may include one or more of
the following: Company CVA and CVA Drivers.
“Plan” shall mean the Halliburton Annual Performance Pay Plan as amended and
restated herein as of February 13, 2019, but effective as provided in Section
11.5 hereof, and as the same may thereafter be amended from time to time.
“Plan Year” shall mean the twelve-month calendar year ending December 31.
“Protected Period” means the period beginning on the date of the public
announcement of a transaction that, if consummated, would result in a Corporate
Change and ending on the date that is the earlier of (i) the announcement of the
termination of the proposed transaction or (ii) two years after the consummation
of such transaction.
“Qualifying Termination” shall mean a Participant’s termination of service
during a Protected Period due to involuntary termination without Cause,
voluntary termination for Good Reason, death or disability.
“Reward” shall mean the dollar amount of incentive compensation payable to a
Participant under the Plan for a Plan Year determined in accordance with
Section 5.3.
“Reward Opportunity” shall mean, with respect to each Participant Category,
incentive reward payment amounts, expressed as a percentage of Base Salary,
which corresponds to various levels of pre‑established Performance Goals,
determined pursuant to the Reward Schedule.
“Reward Schedule” shall mean the schedule which aligns the level of achievement
of applicable Performance Goals with Reward Opportunities for a particular Plan
Year, such that the level of achievement of the pre‑established Performance
Goals at the end of such Plan Year will determine the actual Reward.
“Senior Executive” shall mean those employees of the Company subject to Section
16 of the Securities Exchange Act of 1934, as amended.


3

--------------------------------------------------------------------------------





“Stock and Incentive Plan” shall mean the Company’s Stock and Incentive Plan, as
amended from time to time.
“Subsidiary” means a company (whether a corporation, partnership, joint venture
or other form of entity) in which the Company or a corporation in which the
Company owns a majority of the shares of capital stock, directly or indirectly,
owns a greater than 20% equity interest.
2.2    Number. Wherever appropriate herein, words used in the singular shall be
considered to include the plural and words used in the plural shall be
considered to include the singular.
2.3    Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between headings and the
text of the Plan, the text shall control.
Article III
PARTICIPATION
3.1    Participants. Active employees who are Senior Executives as of the
beginning of each Plan Year shall be Participants for such Plan Year. In
addition, such other Officers and Key Employees as may be designated annually as
Participants by the CEO prior to the last day of March each Plan Year shall be
Participants for such Plan Year.
3.2    Partial Plan Year Participation. If, after the beginning of a Plan Year,
an employee who was not previously a Participant for such Plan Year (i) is newly
appointed or elected as a Senior Executive or (ii) returns to active employment
as a Senior Executive following a leave of absence, such employee shall become a
Participant effective with such appointment or election or return to active
service, as the case may be, for the balance of the Plan Year, on a prorated
basis, with approval of the Committee, provided no participation pursuant to
this provision shall be approved after September 30th of the Plan Year. If,
after the beginning of the Plan Year, (i) a person is newly elected or appointed
as an Officer (other than a Senior Executive) or is newly hired, promoted or
transferred into a position in which he or she is a Key Employee, or (ii) an
employee who was not previously a Participant for such Plan Year returns to
active employment as an Officer (other than a Senior Executive) or a Key
Employee following a leave of absence, the CEO, or his or her delegate, may
designate such person as a Participant for the pro rata portion of such Plan
Year beginning on the first day of the month following such designation,
provided no participation pursuant to this provision shall be approved after
September 30th of the Plan Year.
If an employee who has previously been designated as a Participant for a
particular Plan Year takes a leave of absence during such Plan Year, all of such
Participant’s rights to a Reward for such Plan Year shall be forfeited, unless
the Committee (with respect to a Participant who is a Senior Executive) or the
CEO (with respect to any other Participant) shall determine that such
Participant’s Reward for such Plan Year shall be prorated based upon that
portion of the Plan Year during which he or she was an active Participant, in
which case the prorated portion of the Reward shall be paid in accordance with
the provisions of Section 6.1.
Each Participant shall be assigned to a Participant Category at the time he or
she becomes a Participant for a particular Plan Year. If a Participant
thereafter incurs a change in status due to promotion, demotion, reassignment or
transfer, (i) the Committee, in the case of the CEO or other Senior Executive,


4

--------------------------------------------------------------------------------





or (ii) the CEO, or his or her delegate, in the case of any other Participant,
may approve such adjustment in such Participant’s Reward Opportunity as deemed
appropriate under the circumstances (including termination of participation in
the Plan for the remainder of the Plan Year), such adjustment to be made on a
pro rata basis for the balance of the Plan Year effective with the first day of
the month following such approval, unless some other effective date is
specified. All such approvals shall be documented in writing and filed with the
Plan records for the applicable Plan Year.
3.3    No Right to Participate. Except as provided in Sections 3.1 and 3.2, no
Participant or other employee of the Company or an Affiliate shall, at any time,
have a right to participate in the Plan for any Plan Year, notwithstanding
having previously participated in the Plan.
3.4    Plan Exclusive. No employee shall simultaneously participate in this Plan
and in any other short‑term incentive plan of the Company or an Affiliate unless
such employee’s participation in such other plan is approved by the CEO, or his
or her delegate.
3.5    Consent to Dispute Resolution. Participation in the Plan constitutes
consent by the Participant to be bound by the terms and conditions of the
Dispute Resolution Program which in substance requires that all disputes arising
out of or in any way related to employment with the Company or its Affiliates,
including any disputes concerning the Plan, be resolved exclusively through such
program, which includes binding arbitration as the last step.
Article IV
ADMINISTRATION
Each Plan Year, the Committee shall establish the basis for payments under the
Plan in relation to given Performance Goals, as more fully described in
Article V hereof, and, following the end of each Plan Year, determine the actual
Reward payable for each Participant Category. The Committee is authorized to
construe and interpret the Plan, to prescribe, amend and rescind rules,
regulations and procedures relating to its administration and to make all other
determinations necessary or advisable for administration of the Plan. The CEO
shall have such authority as is expressly provided in the Plan. In addition, as
permitted by law, the Committee and the CEO may delegate such of their
respective authority granted under the Plan as deemed appropriate; provided,
however, that (i) the Committee may not delegate its authority with respect to
matters relating to the CEO and other Senior Executives and (ii) the Committee
and the CEO may not delegate their respective authority under Article V hereof.
Decisions of the Committee and the CEO, or their respective delegates, in
accordance with the authority granted hereby or delegated pursuant hereto shall
be conclusive and binding. Subject only to compliance with the express
provisions hereof, the Committee, the CEO and their respective delegates may act
in their sole and absolute discretion with respect to matters within their
authority under the Plan.


5

--------------------------------------------------------------------------------





Article V
REWARD DETERMINATIONS
5.1    Performance Measures. CVA shall be the primary Performance Measure in
determining Performance Goals for any Plan Year. In addition, appropriate CVA
Drivers applicable to particular Participants may also be used as Performance
Measures.
5.2    Performance Requirements. Prior to the last day of February of each Plan
Year, (i) the Committee shall approve the Performance Goals and the CEO shall
approve appropriate CVA Drivers applicable to certain Participants and (ii) the
Committee shall establish a Reward Schedule which aligns the level of
achievement of applicable Performance Goals with Reward Opportunities, such that
the level of achievement of the pre‑established Performance Goals at the end of
the Plan Year will determine the actual Reward.
5.3    Reward Determinations. After the end of each Plan Year, (i) the Committee
shall determine the extent to which the Performance Goals (other than CVA
Drivers) have been achieved and (ii) the CEO shall determine the extent to which
the applicable CVA Drivers have been achieved, and the amount of the Reward
shall be computed for each Participant in accordance with the Reward Schedule.
5.4    Reward Opportunities. The established Reward Opportunities may vary in
relation to the Participant Categories and within the Participant Categories. In
the event a Participant changes Participant Categories during a Plan Year, the
Participant’s Reward Opportunities shall be adjusted in accordance with the
applicable provisions of Section 3.2.
5.5    Discretionary Adjustments. Once established, Performance Goals will not
be changed during the Plan Year. However, if the Committee, in its sole and
absolute discretion, determines that there has been (i) a change in the
business, operations, corporate or capital structure, (ii) a change in the
manner in which business is conducted or (iii) any other material change or
event which will impact one or more Performance Goals in a manner the Committee
did not intend, then the Committee may, reasonably contemporaneously with such
change or event, make such adjustments as it shall deem appropriate and
equitable in the manner of computing the relevant Performance Measures
applicable to such Performance Goal or Goals for the Plan Year; provided,
however, that the CEO shall be authorized, subject to the review and oversight
of the Committee, to make adjustments in the manner of computing one or more CVA
Drivers if, when evaluated in accordance with the standards set forth in the
preceding sentence, he or she shall deem such adjustments to be appropriate and
equitable.
5.6    Discretionary Bonuses. Notwithstanding any other provision contained
herein to the contrary, the Committee may, in its sole discretion, make such
other or additional bonus payments to a Participant as it shall deem
appropriate.
Article VI
DISTRIBUTION OF REWARDS
6.1    Form and Timing of Payment. Except as otherwise provided below, the
amount of each Reward shall be paid in cash on the Payment Date. In the event of
termination of a Participant’s employment prior to the Payment Date for any
reason other than death (in which case payment shall be


6

--------------------------------------------------------------------------------





made in accordance with the applicable provisions of Article VII), the amount of
any Reward (or prorated portion thereof) payable pursuant to the provisions of
Sections 7.1 or 7.2 shall be paid in cash on the Payment Date.
6.2    Elective Deferral. Nothing herein shall be deemed to preclude a
Participant’s election to defer receipt of a percentage of his or her Reward
beyond the time such amount would have been payable hereunder pursuant to the
Halliburton Elective Deferral Plan or other similar plan.
6.3    Tax Withholding. The Company or employing entity through which payment of
a Reward is to be made shall have the right to deduct from any payment hereunder
any amounts that Federal, state, local or foreign tax laws require with respect
to such payments.
Article VII
TERMINATION OF EMPLOYMENT
7.1    Termination of Service During Plan Year. In the event a Participant’s
employment is terminated prior to the last business day of a Plan Year for any
reason other than death, approved retirement (normal or early) or disability (as
determined by the CEO or his or her delegate), all of such Participant’s rights
to a Reward for such Plan Year shall be forfeited, unless the Committee (with
respect to a Participant who was the CEO or other Senior Executive) or the CEO
(with respect to any other Participant) shall determine that such Participant’s
Reward for such Plan Year shall be prorated based upon that portion of the Plan
Year during which he or she was a Participant, in which case the prorated
portion of the Reward shall be paid in accordance with the provisions of
Section 6.1. In the case of death during the Plan Year, the prorated amount of
such Participant’s Reward, if any, shall be paid to the Participant’s estate, or
if there is no administration of the estate, to the heirs at law, on the Payment
Date, or as soon thereafter as practicable. In the case of a Participant’s
disability or approved retirement (normal or early), the prorated amount of a
Participant’s Reward shall be paid in accordance with the provisions of
Section 6.1. The amount payable pursuant to this Section 7.1 shall be prorated
through the end of the month of termination of employment.
7.2    Termination of Service After End of Plan Year But Prior to the Payment
Date. If a Participant’s employment is terminated after the end of the
applicable Plan Year, but prior to the Payment Date, for any reason other than
termination for Cause, the amount of any Reward applicable to such Plan Year
shall be paid to the Participant in accordance with the provisions of
Section 6.1, except in the case of death, in which case the amount of the Reward
then unpaid shall be paid to such Participant’s estate, or if there is no
administration of the estate, to the heirs at law, as soon as practicable.
If a Participant’s employment is terminated for Cause, all of such Participant’s
rights to a Reward applicable to such Plan Year shall be forfeited.


7

--------------------------------------------------------------------------------





Article VIII
RIGHTS OF PARTICIPANTS AND BENEFICIARIES
8.1    Status as a Participant or Beneficiary. Neither status as a Participant
or Beneficiary shall be construed as a commitment that any Reward will be paid
or payable under the Plan.
8.2    Employment. Nothing contained in the Plan or in any document related to
the Plan or to any Reward shall confer upon any Participant any right to
continue as an employee or in the employ of the Company or an Affiliate or
constitute any contract or agreement of employment for a specific term or
interfere in any way with the right of the Company or an Affiliate to reduce
such person’s compensation, to change the position held by such person or to
terminate the employment of such person, with or without cause.
8.3    Nontransferability. No benefit payable under, or interest in, this Plan
may be sold, assigned, pledged, exchanged, hypothecated, encumbered, disposed
of, or otherwise transferred, except by will or the laws of descent and
distribution or pursuant to a “qualified domestic relations order” as defined by
the Code or Title I of the U.S. Employee Retirement Income Security Act of 1974,
as amended, or similar order. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of a benefit payable under, or interest in,
this Plan or of such rights contrary to the provisions of the Plan, the benefit
payable under, or interest in, this Plan and such rights shall immediately
become null and void.
8.4    Nature of Plan. No Participant, Beneficiary or other person shall have
any right, title or interest in any fund or in any specific asset of the Company
or any Affiliate by reason of any Reward hereunder. There shall be no funding of
any benefits which may become payable hereunder. Nothing contained in the Plan
(or in any document related thereto), nor the creation or adoption of the Plan,
nor any action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company or an Affiliate and any Participant, Beneficiary or other person. To the
extent that a Participant, Beneficiary or other person acquires a right to
receive payment with respect to a Reward hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company or other
employing entity, as applicable. All amounts payable under the Plan shall be
paid from the general assets of the Company or employing entity, as applicable,
and no special or separate fund or deposit shall be established and no
segregation of assets shall be made to assure payment of such amounts. Nothing
in the Plan shall be deemed to give any employee any right to participate in the
Plan except in accordance herewith.


8

--------------------------------------------------------------------------------





Article IX
CORPORATE CHANGE
With respect to a Corporate Change that occurs after the end of a Plan Year but
prior to the Payment Date, a Participant shall be entitled to an immediate cash
payment equal to the Reward earned for such Plan Year. Notwithstanding any
provisions of the Plan to the contrary, in the event of a Participant’s
Qualifying Termination, as of the date of the Participant’s termination of
service all performance measures upon which an outstanding Reward Opportunity is
contingent shall be deemed achieved and the Participant shall receive a payment
equal to the target amount of the Reward Opportunity he or she would have been
entitled to receive, without proration. Notwithstanding the foregoing,
settlement of Rewards will be delayed until the scheduled payment date to the
extent required to comply with Section 409A of the Code. The term “Qualifying
Termination” will apply with respect to any Reward Opportunity for a Plan Year
beginning on or after January 1, 2019.
Article X
AMENDMENT AND TERMINATION
Notwithstanding anything herein to the contrary, the Committee may, at any time,
terminate or, from time to time amend, modify or suspend the Plan; provided,
however, that, without the prior consent of the Participants affected, no such
action may adversely affect any rights or obligations with respect to any
Rewards theretofore earned for a particular Plan Year, whether or not the
amounts of such Rewards have been computed and whether or not such Rewards are
then payable.
Article XI
MISCELLANEOUS
11.1    Governing Law. The Plan and all related documents shall be governed by,
and construed in accordance with, the laws of the State of Texas, without giving
effect to the principles of conflicts of law thereof, except to the extent
preempted by federal law. The Federal Arbitration Act shall govern all matters
with regard to arbitrability.
11.2    Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.
11.3    Successor. All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
11.4    Section 409A of the Code. It is intended that the provisions of this
Plan satisfy the requirements of Section 409A of the Code and that the Plan be
operated in a manner consistent with such requirements to the extent applicable.
Therefore, the Committee may make adjustments to the Plan and may construe the
provisions of the Plan in accordance with the requirements of Section 409A of
the Code. Notwithstanding any provision of this Plan to the contrary, if a
Participant is a “specified employee”


9

--------------------------------------------------------------------------------





within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any payment
under the Plan is deferred compensation that is paid as a result of the
Participant’s separation from service with the Company (other than death), such
amount shall be payable on the first to occur of (i) the date that is six months
after the Participant’s termination, (ii) the date of the Participant’s death,
or (iii) such earlier date that otherwise complies with the requirements of
Section 409A of the Code.
11.5    Effective Date. This amendment and restatement of the Plan was approved
by the Board on February 13, 2019. If the stockholders of the Company approve
the Amended and Restated Stock and Incentive Plan at the 2019 Annual Meeting,
the Plan as amended and restated herein shall become effective as of January 1,
2019 and shall remain in effect until such time as it may be terminated or
amended pursuant to Article X. If the stockholders of the Company fail to
approve the Amended and Restated Stock and Incentive Plan at the 2019 Annual
Meeting, the Plan as amended and restated herein shall not become effective, and
the Plan in its form prior to this amendment and restatement shall continue in
effect.


10